BELCHER, Commissioner.
The conviction is for the possession of marihuana; the punishment, twenty-seven years.
Joe Kinder, supervising agent of the Texas Department of Public Safety, called by the state as a witness, testified that he first met the appellant when he went to his house on December 2, and ágain saw him there on December 6; that during another visit to appellant’s house about 8 p. m., January 7, they went into a bedroom, and appellant removed some substance which appeared to be marihuana from a small package, and rolled three cigarettes from this substance. Appellant then handed the three cigarettes to Kinder, and he gave the appellant a dollar which was the current price for the cigarettes. After a short time Kinder left and later marked the three cigarettes for identification and delivered them to the Texas, Department of Public Safety for analysis. While testifying he identified the cigarettes as those he purchased from the appellant.
A chemist from the Texas Department of Public Safety testified that an analysis of the three cigarettes showed that each contained marihuana.
The appellant did not testify, but called only his wife as a witness. She testified that the state’s witness Kinder had never been to her house, and that none of those whom Kinder named a-s accompanying him to her home had ever come there.
There are n.o formal bills of exception, and no obj ectip|is Jo the court’s-charge nor *545any requested charges. The informal hills have been considered and they do not reveal error.
The evidence is sufficient to support the conviction and no error appearing, the judgment is affirmed.
Opinion approved by the Court.